Case: 22-1331   Document: 21     Page: 1   Filed: 04/15/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   AMY R. GURVEY,
                   Plaintiff-Appellant

                            v.

  COWAN, LIEBOWITZ & LATMAN, P.C., WILLIAM
 BORCHARD, MIDGE HYMAN, BAILA CELEDONIA,
           CHRISTOPHER JENSEN,
              Defendants-Appellees

 CLEAR CHANNEL COMMUNICATIONS, INC., LIVE
  NATION, INC., INSTANT LIVE CONCERTS, LLC,
    NEXTICKETING, INC., DALE HEAD, STEVE
            SIMON, SUSAN SCHICK,
                    Defendants
              ______________________

                       2022-1331
                 ______________________

    Appeal from the United States District Court for the
 Southern District of New York in No. 1:06-cv-01202-LGS-
 HBP, Judge Lorna G. Schofield.
                  ______________________

 PER CURIAM.
                       ORDER
     Amy R. Gurvey moves for an extension of time to file
 her opening brief. The appellees oppose the motion and
Case: 22-1331     Document: 21      Page: 2    Filed: 04/15/2022




 2                 GURVEY   v. COWAN, LIEBOWITZ & LATMAN, P.C.



 request that the court dismiss the appeal. Ms. Gurvey files
 a reply in support of the extension of time in which she also
 opposes dismissal and moves for sanctions.
      This is Ms. Gurvey’s latest appeal from the underlying
 suit brought in the United States District Court for the
 Southern District of New York in which she alleged, inter
 alia, misappropriation of trade secrets contained in two
 provisional patent applications and legal malpractice. Af-
 ter the last of Ms. Gurvey’s claims was dismissed, she ap-
 pealed to the United States Court of Appeals for the Second
 Circuit, which exercised jurisdiction and affirmed. Ms.
 Gurvey’s next appeal sought this court’s review of the dis-
 trict court’s denial of her motion to vacate. We transferred
 to the Second Circuit, which subsequently affirmed the dis-
 trict court’s decision. Now Ms. Gurvey seeks to appeal to
 this court from the district court’s December 2, 2021, order
 denying another motion to vacate and denying Ms. Gurvey
 leave to amend her complaint.
     As this court previously informed Ms. Gurvey, the Sec-
 ond Circuit’s prior decision that it has jurisdiction over this
 action constituted the law of the case. While Ms. Gurvey
 continues to assert that this court has jurisdiction over the
 appeal under 28 U.S.C. § 1295(a)(1), as we previously ex-
 plained to Ms. Gurvey, she never amended the complaint
 to assert infringement of an issued patent that could give
 rise to a non-frivolous claim arising under the patent laws. *
 Subject matter jurisdiction over an appeal in this case
 therefore lies exclusively with the Second Circuit.



     *    We also noted in our order transferring the prior
 appeal that the district court previously denied Ms. Gurvey
 leave to amend her complaint after the patents issued, and
 that decision survived the Second Circuit’s abuse of discre-
 tion review. We lack jurisdiction to review the Second Cir-
 cuit’s decision or to grant leave to amend her complaint.
Case: 22-1331     Document: 21     Page: 3     Filed: 04/15/2022




 GURVEY   v. COWAN, LIEBOWITZ & LATMAN, P.C.                 3



     While appellees urge dismissal of the case as frivolous,
 we deem it the better course to transfer to the Second Cir-
 cuit pursuant to 28 U.S.C. § 1631 for that court to address
 how best to proceed with the appeal.
    Accordingly,
    IT IS ORDERED THAT:
     The appeal and all filings are transferred to the United
 States Court of Appeals for the Second Circuit pursuant to
 28 U.S.C. § 1631.
                                    FOR THE COURT

 April 15, 2022                     /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court